 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SANDRA WILLIAMS,                                  No. 2:18-cv-2248-EFB
12                       Plaintiff,
13            v.                                        MEMORANDUM AND ORDER
14    ANDREW SAUL, Commissioner of Social
      Security
15
                         Defendant.
16

17

18           Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying her application for Disability Insurance Benefits (“DIB”) under Title

20   II of the Social Security Act. The parties’ cross-motions for summary judgment are pending.

21   ECF Nos. 16 & 19. For the reasons discussed below, plaintiff’s motion for summary judgment is

22   granted and the Commissioner’s motion is denied.

23                                            BACKGROUND

24           Plaintiff filed an application for DIB, alleging that she had been disabled since April 1,

25   2012. Administrative Record (“AR”) at 188-189. Plaintiff’s application was denied initially and

26   upon reconsideration. Id. at 105-110, 112-117. She appeared telephonically at a hearing before

27   administrative law judge (“ALJ”) K. Kwon. Id. at 43-71.

28   /////
                                                        1
 1          On June 23, 2017, the ALJ issued a decision finding that plaintiff was not disabled under
 2   sections 216(i) and 223(d) of the Act.1 Id. at 24-32. The ALJ made the following specific
 3   findings:
 4      1. The claimant meets the insured status requirements of the Social Security Act through
 5         December 31, 2017.

 6      2. The claimant has not engaged in substantial gainful activity since November 1, 2012, the
           alleged onset date (20 CFR 404.1571 et seq.).
 7
        3. The claimant has the following severe impairment: bipolar disorder, anxiety disorder and
 8
           personality disorder (20 CFR 404.1520(c)).
 9
            ***
10
            1
11             Disability Insurance Benefits are paid to disabled persons who have contributed to the
     Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
12   to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions,
     disability is defined, in part, as an “inability to engage in any substantial gainful activity” due to
13   “a medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
     1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
14
     §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
15   following summarizes the sequential evaluation:

16                           Step one: Is the claimant engaging in substantial gainful
                    activity? If so, the claimant is found not disabled. If not, proceed
17                  to step two.
                             Step two: Does the claimant have a “severe” impairment?
18
                    If so, proceed to step three. If not, then a finding of not disabled is
19                  appropriate.
                             Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically
21                  determined disabled. If not, proceed to step four.
22                           Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step
23                  five.
                             Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      2
 1           4. The claimant does not have an impairment or combination of impairments that meets or
                medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
 2              P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).
 3              ***
 4
             5. After careful consideration of the entire record, the undersigned finds that the claimant has
 5              the residual functional capacity to perform a full range of work at all exertional levels but
                with the following nonexertional specific vocational preparation (SVP) of 2 with no
 6              significant changes or regular interactions with the public for her primary duties.
 7              ***
 8           6. The claimant is unable to perform any past relevant work (20 CFR 404.1565).
 9              ***
10
             7. The claimant was born on May 21, 1969 and was 42 years old, which is defined as a
11              younger individual 18-49, on the alleged disability onset date (20 CFR 404.1563).

12           8. The claimant has at least a high school education and is able to communicate in English
                (20 CFR 404.1564).
13
             9. Transferability of job skills is not material to the determination of disability because using
14
                the Medical-Vocation Rules as a framework supports a finding that the claimant is “not
15              disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
                CFR Part 404, Subpart P, Appendix 2).
16
             10. Considering the claimant’s age, education, work experience, and residual functional
17               capacity, there are jobs that exist in significant numbers in the national economy that the
                 claimant can perform (20 CFR 404.1569 and 404.1569(a)).
18
             11. The claimant has not been under a disability, as defined in the Social Security Act, from
19
                 April 1, 2012 through the date of this decision (20 CFR 404.1520(g)).
20
     Id. at 24-32.
21
                Plaintiff’s request for Appeals Council review was denied on June 20, 2018, leaving the
22
     ALJ’s decision as the final decision of the Commissioner. Id. at 1-3.
23
                                               LEGAL STANDARDS
24
                The Commissioner’s decision that a claimant is not disabled will be upheld if the findings
25
     of fact are supported by substantial evidence in the record and the proper legal standards were
26
     applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);
27
     /////
28
                                                            3
 1   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,
 2   180 F.3d 1094, 1097 (9th Cir. 1999).
 3           The findings of the Commissioner as to any fact, if supported by substantial evidence, are
 4   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is
 5   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th
 6   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a
 7   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.
 8   N.L.R.B., 305 U.S. 197, 229 (1938)).
 9           “The ALJ is responsible for determining credibility, resolving conflicts in medical
10   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
11   2001) (citations omitted). “Where the evidence is susceptible to more than one rational
12   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”
13   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
14                                               ANALYSIS
15           Plaintiff presents three arguments. First, she claims that the ALJ erred in finding that she
16   did not meet or equal the listings 12.04, 12.06, and 12.08. Second, she argues that the ALJ erred
17   in finding her not credible with regard to her claims regarding the intensity, persistence, and
18   limiting effects of her symptoms. Third, she claims that the ALJ erred in failing to consider the
19   non-severe impairments stemming from her foot issues in reaching the determination that she
20   could perform light work. The court finds plaintiff’s second argument persuasive and, thus, does
21   not reach the others.
22           I.     Applicable Legal Standards
23           As to the second argument, the ALJ discounted plaintiff’s credibility. Specifically, the
24   ALJ found that “the claimant’s medically determinable impairments could reasonably be
25   expected to cause the alleged symptoms; however, the claimant’s statements concerning the
26   intensity, persistence and limiting effects of these symptoms are not entirely consistent with the
27   medical evidence and other evidence in the record . . . .” AR at 30. The U.S. Court of Appeals
28   /////
                                                        4
 1   for the Ninth Circuit has established a two-step analysis for determining how and to what extent a
 2   claimant’s symptom testimony should be credited:
 3                  First, the ALJ must determine whether the claimant has presented
                    objective medical evidence of an underlying impairment which could
 4                  reasonably be expected to produce the pain or other symptoms
                    alleged. In this analysis, the claimant is not required to show that her
 5                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
 6                  reasonably have caused some degree of the symptom. Nor must a
                    claimant produce objective medical evidence of the pain or fatigue
 7                  itself, or the severity thereof.
 8                  If the claimant satisfies the first step of this analysis, and there is no
                    evidence of malingering, the ALJ can reject the claimant's testimony
 9                  about the severity of her symptoms only by offering specific, clear
                    and convincing reasons for doing so. This is not an easy requirement
10                  to meet: The clear and convincing standard is the most demanding
                    required in Social Security cases.
11

12   Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014) (citations and internal quotation marks
13   omitted).
14           II.    Argument
15           As noted, the ALJ determined that plaintiff’s impairments could be expected to cause the
16   alleged symptoms. She discounted plaintiff’s testimony as to subjective symptoms reasoning,
17   inter alia:
18                  [T]he claimant has not generally received the type of medical
                    treatment one would expect for a disabled individual. The medical
19                  record demonstrates that the claimant’s impairments have been
                    treated conservatively with medication management, minimal
20                  therapy and no in-patient or emergency psychological treatment.
                    The claimant was prescribed medications for her impairments, with
21                  no side effects. The record also demonstrated many instances of the
                    claimant doing well, with mostly normal exam findings.
22                  Furthermore, the progress notes failed to corroborate the claimant’s
                    allegations of chronic forgetfulness and staying in bed on a regular
23                  basis. Additionally, while the claimant experienced migraines, the
                    record showed no ongoing reports of symptoms from 2012 to 2014,
24                  with botox helping her symptoms.
25   AR at 29-30. Additionally, in discounting plaintiff’s testimony, the ALJ stated that she was
26   influenced by plaintiff’s “generally unpersuasive presentation and demeanor while testifying at
27   the hearing.” Id. at 30. She did not elaborate or point to specific portions of the hearing
28   transcript where this was evident. Elsewhere in the decision, however, the ALJ described
                                                         5
 1   plaintiff’s presentation at the hearing as “histrionic” and noted that plaintiff had “many
 2   complaints.” Id. at 29. But, again, the ALJ failed to provide any examples of this with specific
 3   references to the record and did not articulate specific, clear and convincing reasons for
 4   discounting plaintiff’s subjective testimony.
 5                  A.      “Conservative” Treatment
 6           First, the assertion that plaintiff’s treatment for her mental health issues can, in any
 7   reasonable way, be termed “conservative” is not supported by the record Rather, the medical
 8   records reflect that plaintiff sought consistent treatment and prescribed medication for depression,
 9   anxiety, and bipolar disorder from 2012 through 2017:2
10                          i.      2012
11           On April 26, 2012, plaintiff presented to Dr. Edward Gaston and was diagnosed with
12   major depressive disorder, recurrent. AR at 1741. Dr. Gaston authorized a prescription for
13   Xanax. Id. In October of 2012, a different provider – Dr. Michael Bartos – diagnosed plaintiff
14   with generalized anxiety disorder and bipolar disorder II. Id. at 455. He renewed prescriptions
15   for Geodon, Xanax, and prescribed Propranolol for the first time. Id. at 455-56.
16                          ii.     2013
17           Plaintiff continued to see Dr. Bartos and receive medication3 for her mental health issues
18   in 2013. Id. at 453-54. In late 2013, she saw a different provider – Dr. Roobal Sekhon – who
19   noted that plaintiff had “been on multiple medications in the past.” Id. at 449. Dr. Sekhon
20   continued prescription of plaintiff’s cocktail of medications, with the intention of ultimately
21   substituting “SSRI”4 for Xanax. Id.
22   /////
23
             2
              The medical records submitted in this case are voluminous and the court finds it
24   unnecessary to recount every psychiatric visit described therein. Instead, it will describe enough
     of the provider encounters to provide a holistic view of plaintiff’s psychiatric treatment.
25
             3
26             The court notes that, at a May 14, 2013 visit with plaintiff, Dr. Bartos noted that
     “[plaintiff] is on a complex combination of medications.” AR at 453 (emphasis added).
27
             4
               The court understands SSRI to stand for “Selective Serotonin Reuptake Inhibitor” – a
28   class of antidepressants.
                                                       6
 1                          iii.   2014
 2          Plaintiff saw Dr. Sekhon again in January of 2014. Id. at 448. He described her affect as
 3   anxious and, initially, “quite distressed.” Id. He discontinued her Adderall, lowered her Xanax,
 4   and prescribed Seroquel for the first time. Id.
 5          In February of 2014, plaintiff advised Dr. Sekhon that the Seroquel had caused her to
 6   suffer a seizure. Id. at 447. Her communication with Dr. Sekhon in February was apparently by
 7   telephone insofar as the provider noted that “when [plaintiff was] asked to come to the
 8   appointment, she states that she is too anxious to leave the house.” Id.
 9                          iv.    2015
10          Plaintiff made an emergency room visit in January of 2015.5 Id. at 530. She described
11   passing out and stated that she was uncertain whether she experienced a panic attack. Id.
12   Plaintiff was diagnosed with syncopal episodes and depression. Id. at 531.
13                          v.     2016
14          Plaintiff was able to resume treatment with Dr. Gaston in April of 2016. Dr. Gaston
15   diagnosed her with “major depressive disorder, recurrent episode, moderate.” Id. at 1644. He
16   noted that she was currently taking the following psychotropic medications: Paoxetine, Geodon,
17   Clonazepam, Lamotrigine, Gabapentin, and amphetamine salts. Id. at 1645. Dr. Gaston
18   discontinued Gabapentin, but directed her to continue the other medications. Id. at 1646.
19          In August of 2016, plaintiff had a telephonic appointment with Dr. Gaston. She noted that
20   she was currently in a good mood, but had had 4 or 5 days in the last month during which she had
21   become so depressed that she had suicidal thoughts. Id. at 1658. Dr. Gaston assessed that she
22   suffered from a “fluctuating clinical course” and that she might benefit from a case manager. Id.
23   at 1659.
24          In October of 2016, Dr. Gaston noted that plaintiff continued to be “profoundly
25   depressed” and that she slept twenty-hours a day. Id. at 1666. He emphasized that “she sees
26   patterns on people or animals like a bird, or somebody walking by, but these objects don’t exist.”
27
            5
            Charts for this emergency room visit reference a previous emergency room visit in
28   September 2014 when plaintiff “passed out.” AR at 530.
                                                    7
 1   Id. at 1667. The records state that, by that time, plaintiff had had trial of no less than sixteen
 2   different psychotropic medications. Id. Dr. Gaston increased the dosage of plaintiff’s
 3   amphetamine salts and recommended that she apply for disability. Id. at 1668.
 4                           vi.     2017
 5           In January of 2017, plaintiff advised Dr. Gaston that she had two to three good days per
 6   week, but was still limited by her psychiatric conditions. Id. at 1686. She no longer cooked
 7   because she was easily distractible and could forget to turn the stove off. Id. She was able to
 8   pick her children up from school. Id. at 1687. Disturbingly, she reported that she continued to
 9   hear “little voices” which advised her, among other things, to attempt suicide. Id. at 1686.
10   Plaintiff and Dr. Gaston agreed to taper her Paxil prescription because she was experiencing a
11   loss of interest in sex. Id. at 1687.
12           In February of 2017, plaintiff phoned Dr. Gaston and told him that discontinuing Paxil
13   had adversely affected her mood, causing her to become short tempered and more depressed. Id.
14   at 1694. Patient and provider agreed that Paxil should be resumed. Id. Dr. Gaston revised
15   plaintiff’s diagnoses to “recurrent major depression with psychotic and anxious features.” Id.
16                           vii.    Overall Analysis
17           The medical records, viewed holistically, demonstrated that plaintiff had consistent,
18   complex and aggressive treatment for her psychiatric conditions. Her providers managed an
19   intricate cocktail of psychotropic medications over the course of years in their attempts ameliorate
20   her symptoms. Other courts have routinely recognized similar treatment regimes as non-
21   conservative. See, e.g. Matthews v. Astrue, 2012 U.S. Dist. LEXIS 47903, 2012 WL 1144423, at
22   *9 (C.D. Cal. April 4, 2012) (“Here, however, Plaintiff has been taking psychotropic medication
23   and receiving outpatient care since 2005. Claimant does not have to undergo inpatient
24   hospitalization to be disabled.”); Mason v. Colvin, 2013 U.S. Dist. LEXIS 133727, 2013 WL
25   5278932, at *6 (E.D. Cal. Sept. 18, 2013) (treatment deemed non-conservative where claimant
26   was prescribed antidepressants and anti-psychotic medications for the better part of two years).
27   /////
28   /////
                                                         8
 1   And, as plaintiff points out, other than the prescription of medication – which is obviously present
 2   in the record – there are few, if any, other viable treatments for her mental health issues. Thus,
 3   beyond hospitalization or additional therapy (which the record indicates plaintiff’s insurance
 4   would not cover, see AR at 453), it is difficult to conceive of how her providers could have done
 5   more.
 6                  B.      Normal Findings
 7           The ALJ discounted plaintiff’s testimony after finding that “[t]he record also
 8   demonstrated many instances of the claimant doing well, with mostly normal findings.” AR at
 9   29. But, as noted in the foregoing section, plaintiff spent years seeking help for her mental health
10   issues and, as late as 2017, still suffered from major depression. Id. at 1694. “[T]he treatment
11   records must be viewed in light of the overall diagnostic record.” Ghanim v. Colvin, 763 F.3d
12   1154, 1164 (9th Cir. 2014). The overall record here does not reflect that plaintiff’s mental health
13   was “mostly normal” during the relevant period.
14           Even the dates identified as normal by the ALJ are accompanied by severe psychiatric
15   issues. The ALJ cites an August 23, 2016 encounter with Dr. Gaston at which plaintiff sated that
16   her mood was “the best it’s been in a long time” and that her depression was “pretty good.” AR
17   at 1658. At that same encounter, however, plaintiff reported that she had four or five bad days
18   per month during which she experienced powerful suicidal thoughts. Id. Dr. Gaston opined that
19   her clinical course was “fluctuating” and that she would benefit from a case manager. Id. at 1659.
20   The ALJ also cites an August 30, 2016 finding from another Kaiser provider, not Dr. Gaston, who
21   noted that plaintiff’s “major depression/anxiety/bipolar disorder appear stable.” Id. at 1222. But
22   that same report noted that plaintiff had been fatigued for two weeks, and that the condition was
23   worsening. Id. And, as noted supra, in October of 2016, Dr. Gaston noted that plaintiff
24   continued to be “profoundly depressed.” Id. at 1666.
25                  C.      Chronic Forgetfulness and Staying in Bed
26           The ALJ also found that the progress notes “failed to corroborate the claimant’s
27   allegations of chronic forgetfulness and staying in bed on a regular basis.” Id. at 29-30. Yet,
28   perplexingly, the progress notes mention both. See Id. at 1666 (“[Plaintiff] is 20 hours a day . . .
                                                        9
 1   sleeping or watching TV.”); 1686 (noting that plaintiff no longer cooked due to forgetfulness in
 2   turning off the stove, noting that plaintiff has only 2-3 days a week where she is “up out of bed
 3   and doing stuff”).
 4                  D.      Plaintiff’s Demeanor at the Telephonic Hearing
 5          Finally, the ALJ noted that plaintiff’s “unpersuasive presentation” at the hearing
 6   contributed to the credibility finding. The ALJ never explains how plaintiff was unpersuasive or
 7   offers any citation to the transcript. Elsewhere in the opinion she refers to plaintiff as “histrionic”
 8   and possessed of “many complaints.” AR at 29. These descriptors shed scant light on the ALJ’s
 9   findings. Further, a person manifesting as having “many complaints” and being “histrionic” are
10   hardly surprising with the diagnosis and medical findings of bipolar disorder that are described
11   and recounted at length in the medical records. The ALJ’s observations based on plaintiff’s
12   demeanor are not, standing alone, sufficient to provide clear and convincing reasons for
13   disregarding her testimony. See, e.g., Overton v. Berryhill, No. 3:17-cv-00025-BEN-BLM, 2018
14   U.S. Dist. LEXIS 50982 , * 23-24, 2018 WL 156315 (S.D. Cal., Mar. 24, 2018) (“While an ALJ
15   can include personal observations of a plaintiff during a hearing, a negative credibility
16   determination based on those observations is proper only if it is supported by other evidence.”).
17                                              CONCLUSION
18          The only question that remains is whether to remand for payment of benefits or additional
19   proceedings. “The decision whether to remand a case for additional evidence, or simply to award
20   benefits is within the discretion of the court.” Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir.
21   1987). A court should remand for further administrative proceedings, however, unless it
22   concludes that such proceedings would not serve a useful purpose. Dominguez v. Colvin, 808
23   F.3d 403, 407 (9th Cir. 2016). The court cannot say that additional proceedings would have no
24   utility in the present case. In particular, the generation of additional medical evidence in the
25   intervening years may prove enlightening. See Treichler v. Comm'r of Soc. Sec., 775 F.3d 1090,
26   1101 (9th Cir. 2014) (additional proceedings have utility where “there is a need to resolve
27   conflicts and ambiguities, . . . or the presentation of further evidence . . . may well prove
28   enlightening in light of the passage of time.”) (internal quotations and quotation marks omitted).
                                                        10
 1         Based on the foregoing, it is hereby ORDERED that:
 2         1. Plaintiff’s motion for summary judgment (ECF No. 16) is GRANTED;
 3         2. The Commissioner’s cross-motion for summary judgment (ECF No. 19) is DENIED;
 4         3. This matter is REMANDED for additional administrative proceedings; and
 5         4. The clerk is directed to enter judgment in plaintiff’s favor and close the case.
 6   DATED: March 18, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     11
